Citation Nr: 0301082	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  96-45 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic acquired 
low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Counsel






INTRODUCTION

The veteran served on active duty from April 1982 to April 
1991.

This appeal comes to the Board of Veterans' Appeals 
(Board) from an adverse decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, dated in April 1996.  The RO denied 
entitlement to service connection for a back disorder.

In September 1997, after adjudicating another issue then 
pending on appeal, the Board remanded the claim of 
entitlement to service connection for a back disorder to 
the RO for further development and adjudicative action.  

In August 2002 the RO most recently affirmed the 
determination previously entered.  

The case has been returned to the Board for further 
appellate review.


FINDINGS OF FACT

1.  All notification and development action needed to 
fairly adjudicate the claim on appeal has, to the extent 
possible, been accomplished.

2.  Back strain treated during service resolved without 
residual disability.

3.  A chronic acquired low back disorder was not shown 
during service or for some years thereafter, nor was 
osteoarthritis found disabling to a compensable degree 
during the first post service year.

4.  The probative, competent medical evidence of record 
establishes that the post service diagnosed herniated 
nucleus pulposus at L4-L5and bulging disc at L3-L4, L5-S1, 
are not linked to service on any basis.


CONCLUSION OF LAW

A chronic acquired low back disorder was not incurred in 
or aggravated by service; nor may osteoarthritis be 
presumed to have been incurred during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§  3.303(d), 3.307, 
3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran reported a negative history concerning the 
back when he completed his pre-screening form in 1982.  
The enlistment examination and medical history reports 
were negative for back conditions.  The only orthopedic 
condition noted on the retention examination of November 
1987 involved the left foot and ankle.  The occurrences of 
back strain in September 1986, January 1989, and January 
1990, are listed on the "temporary (minor) problems" 
master problem list.  

Pursuant to a claim of service connection for other 
conditions, including the left ankle, a VA examination was 
conducted in August 1991.  The veteran reported that in 
February 1991, he had complained of severe pain in the 
joints, including the low back.  At the same time, he had 
complained of severe burning on urination.  At the time of 
the examination, he complained of pain in the left elbow 
and low back, particularly when arising in the morning.  
On examination, he complained of tenderness over the 
lumbosacral area.  The examiner reported that there was no 
specific limitation of motion, or evidence of muscular 
atrophy or swelling at any joint.  Regarding a diagnosis, 
the examiner found that no specific diagnosis could be 
made as the combination of urinary tract infection and 
joint pain was suggestive of Reiter's syndrome. 

A physical profile form, signed in May 1995, shows that 
the veteran was limited with regard to physical training 
and lifting, due to lower back pain.  The profile was 
considered temporary until June 1995.  VA records include 
the results of a computerized tomography (CT) study 
completed in June 1995.  The examiner reported an 
impression of large right paracentral herniated disc L4-5, 
and bulging annuli L3-4 and L5-S1 with a small central 
disc at L5-S1.  

In November 1995, VA received the veteran's claim 
alleging, in pertinent part, entitlement to service 
connection for a low back disorder.  He set forth the 
argument that his current back problems were due to the 
jumps and exercises that he had to perform during service.  

The veteran was afforded VA orthopedic and neurologic 
examinations in November 1997.  He described the incidents 
of back pain and findings noted during service, and 
reported his current complaints of continued back pain, 
more in the lower area, with sensation of numbness on the 
left leg.  It was further noted that he was in treatment 
and follow-up, including physical therapy and studies.  He 
referred to a normal electromyography (EMG) study 
conducted the week prior, and that magnetic resonance 
imaging (MRI) was scheduled for the 18th of that month.  
Regarding a diagnosis, the examiner referred to the 
orthopedic examination report.

On the orthopedic examination, the examiner reported a 
diagnosis of L4-L5 herniated nucleus pulposus, bulging 
disc L3-L4, L5-S1 by CT scan.  The MRI was scheduled for 
that day, and the results were pending.  The examiner 
reviewed the claims folder and described the various 
entries in the service medical records related to the 
veteran's back complaints.  The examiner also recited the 
basis and evidence the RO used in denying the claim.  
Regarding the etiology of the back condition, the 
examiners agreed with the rating decision.  They pointed 
to the lack of evidence of treatment until around 5 years 
after service.  Under such circumstances, they found it 
difficult to establish the etiology of the back condition, 
as well as the difficulty establishing a relationship to a 
back condition described in service considered acute and 
transitory without evidence to the contrary. 



Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of 
preexisting injury suffered or disease contracted in the 
line of duty.  38 U.S.C.A. 1110, 1131 (West 1991 & Supp. 
2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 3.303(d) (2002).

The United States Court of Appeals for Veterans Claims 
(CAVC) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Continuous service for 90 days or more during a period of 
war, or peacetime service after December 31, 1946, and 
post service development of a presumptive disease to a 
degree of 10 percent within one year from the date of 
termination of such service establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2002).

If not shown during service, service connection may be 
granted for osteoarthritis if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 1991 & 
Supp. 2002);  38 C.F.R. §§ 3.307, 3.309 (2002).


Where chronic disease is shown as such in service or 
within the presumptive period under § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later 
date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2002).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease 
in service there is required a combination of 
manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) 
(2002).

The CAVC has also reiterated that, alternatively, either 
or both of the second and third elements can be satisfied, 
under 38 C.F.R. § 3.303(b) (2002), by the submission of 
(a) evidence that a condition was "noted" during service 
or during an applicable presumption period; (b) evidence 
showing post-service continuity of symptomatology; and (c) 
medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  McManaway v. West, 13 Vet. App. 60, 65 
(1999) (citing Savage v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the 
asserted continuous symptomatology was the sworn testimony 
of the appellant himself and when "no" medical evidence 
indicated continuous symptomatology.  McManaway, 13 Vet. 
App. at 66.





In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a 
current disability.  The CAVC held that where a claimant's 
personal belief, no matter how sincere, was unsupported by 
medical evidence, the personal belief cannot form the 
basis of a claim.

The CAVC stated that it clearly held in Savage that 
Section 3.303 does not relieve a claimant of the burden of 
providing a medical nexus.  Rather, a claimant diagnosed 
with a chronic condition must still provide a medical 
nexus between the current condition and the putative 
continuous symptomatology.  Until the claimant presents 
competent medical evidence to provide a relationship 
between a current disability and either an in-service 
injury or continuous symptomatology, the claimant cannot 
succeed on the merits of the claim.  Voerth, 13 Vet. 
App. at 120.

Since the veteran has not alleged that the back condition 
is related to combat service, the provisions of 38 
U.S.C.A. 1154(b) are not for application.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

The Board notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), was 
signed into law.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Act and implementing regulations 
essentially provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes 
new notification provisions. 

Through the July 1996 statement of the case, supplemental 
statements of the case issued in March 1998 and August 
2002, and various correspondence from the RO, the veteran 
and his representative have been notified of the law and 
regulations governing entitlement to the benefit he seeks, 
the evidence which would substantiate his claim, and the 
evidence which has been considered in connection with his 
appeal.  Thus, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim, and provided ample 
opportunity to submit information and evidence.  

Moreover, there is no indication that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the VA, is not here at issue.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002 (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

In its August 2002 supplemental statement of the case, the 
RO specifically provided the veteran with the criteria 
under the new law and fully considered its provisions in 
the adjudication of his claim.



Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of 
the veteran's claim on the merits.


Service connection

Following a thorough review of the evidence of record, the 
Board concludes that entitlement to service connection for 
a chronic acquired low back disorder is not warranted.  

The Board recognizes that the veteran's service medical 
records demonstrate that on occasion, he was treated for 
back strain and other complaints of back pain.  
Importantly, the records also show that on each of those 
occasions, the conditions were treated and resolved. 

The post-service VA examination, conducted the same year 
of the veteran's separation from service in 1991 was only 
positive for complaints of back pain and tenderness.  A 
back condition was not diagnosed at that time.  Also, the 
examination was negative for evidence of limited motion, 
or of muscular atrophy or swelling at any joint.  

Additionally, there was no evidence of any osteoarthritic 
disease process or presumptive disease of the low back 
disabling to a compensable degree during the first post 
service year.

The Board notes that the VA examination conducted in 
accordance with the September 1997 remand provides a 
negative opinion regarding a link between the reported 
diagnosis and the veteran's service.  The Board recognizes 
that that the adequacy of the examination and the medical 
opinions offered with regard to this claim are essential 
to the final disposition of this claim.  



Questions involving the presence of disease involves 
diagnostic skills and is within the realm of medical 
experts.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In the instant case, there are no competent medical 
opinions of record linking the current findings to the 
occurrence of back strain during service.  The only 
remaining evidence in support of the claim consists of the 
veteran's lay assertions.  However, as medical expertise 
is required in this instance, the veteran is not competent 
to comment on a medical matter.  See Espiritu, supra.

As the evidence demonstrates findings of occasional 
treatment for back strain during service, and no competent 
medical opinion linking those instances to the current 
diagnosis, the Board is compelled to conclude that the in-
service notations of back strain resolved without residual 
disability.  

In this regard, although alleged to the contrary, there is 
no continuity of symptomatology demonstrated by the 
medical evidentiary record.  Moreover, as noted above, the 
competent medical evidence of record discounts any link 
between the post service diagnosed low back disorder with 
symptomatology reported in service.  See Savage, Voerth, 
and McManaway, supra.

Thus, the Board concludes that entitlement to service 
connection for a back disorder is not warranted as the 
preponderance of the evidence demonstrates that the 
veteran does not suffer from a current disability incurred 
as a result of military service.  See Hickson, supra.

Although the veteran is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the 
claim of entitlement to service connection for a chronic 
acquired low back disorder.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Entitlement to service connection for a chronic acquired 
low back disorder is denied. 



		
RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

